UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6545


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ABDI MOHAMMED UMAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:10-cr-00056-MSD-FBS-5; 2:14-cv-00068-MSD)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdi Mohammad Umar, Appellant Pro Se.     John Staige Davis, V,
WILLIAMS MULLEN, Richmond, Virginia; Joseph Evan DePadilla,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia;   Jerome  Teresinski,   UNITED STATES  DEPARTMENT  OF
JUSTICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdi Mohammed Umar seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                          The

order is not appealable unless a circuit justice or judge issues

a   certificate      of     appealability.         28    U.S.C.       § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the    district    court    denies    relief       on   the   merits,    a

prisoner      satisfies       this     standard         by     demonstrating        that

reasonable      jurists      would     find      that    the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on    procedural        grounds,        the    prisoner       must

demonstrate     both      that   the     dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Umar has not made the requisite showing.                     Accordingly, we deny a

certificate     of     appealability       and    dismiss       the    appeal.         We

dispense      with    oral    argument     because       the     facts      and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3